Case 1:17-cr-00019-RMB Document 247 Filed 10/08/20 Page 1of 3
Case 1:17-cr-00019-RMB Document 246 Filed 08/24/20 Page 1 of 3

 

 

 

August 24, 2020

Honorable Richard M. Berman

United States District Judge

Southern District of New York

Daniel Patrick Moynihan United States Courthouse
New York, NY 10007-1312

 

| DATE FILED: _[0/§ (2020
b

 

 

 

 

 

Re: United States v. Usher et al., 17 Cr. 19 (RMB)
Dear Judge Berman:

We write briefly on behalf of Richard Usher and Rohan Ramchandani to note three
important omissions in the government’s letter of last Friday regarding our application to modify
the protective order.

First, the government fails to address the critical fact raised in our letter that it already
produced hundreds of pages of FBI reports (“302s”) to the OCC as part of its extensive dialogue
and coordination with the OCC. These 302s supplied to the OCC are Attorney Work Product,
disclose extensive information about the government’s cooperating witness and leniency
applicant, and otherwise implicate the Antitrust Division Leniency Policy, privacy interests, and
the Law Enforcement Privilege. In other words, the government already made the decision to
produce its investigative materials to the OCC in contravention of every policy consideration it
now invokes to prohibit use of criminal discovery by “civil litigants.” See Gov't Letter at 4.
Nowhere in its six-page letter does the government acknowledge that it already shared these
investigative materials with the OCC—a fact we only learned from a discovery meet-and-confer
with the OCC. The government’s selective sharing of information with the OCC, which has the
effect of limiting our ability to use exculpatory material in the OCC proceeding, directly impacts
defendants’ due process rights.

As for the privacy interests of third-party businesses, the government asserts that “almost
none of the investigative materials have been disclosed outside the confines of FX-related
criminal discovery.” /d. at 5. This is incorrect. These businesses have produced in civil class
actions, to scores of different litigants, many of the very same materials at issue here. See, e.g.,
Citibank to Hand Over DOJ Audio Files in Forex-Rigging Suit, Law360 (Aug, 3, 2020) “over
300 other investors will be granted access to recordings that have been made available to U.S.
authorities and courts across the Atlantic in parallel civil and criminal proceedings”); Jn re
Foreign Exchange Benchmark Rates Antitrust Litigation, 13-cv-7789 (S.D.N.Y.)}, Dkt. 1221
(declaration attaching dozens of Bloomberg chats produced by multipie banks in a class action
involving more than 20 defendants and hundreds of class and opt-out plaintiffs),

Second, the government discounts the OCC ALJ’s protective order, fearing that the OCC
hearing will be public, See Gov’t Letter at 5. Apart from the fact that many of the types of
material the government now seeks to shield were already admitted in the criminal trial, the
government ignores that the terms of the OCC protective order and the OCC’s rules specifically
allow for sealing portions of the hearing where appropriate. See 12 C.F.R. 19.33(b) (OCC “may
file any document or part of a document under seal if disclosure of the document would be

 
Case 1:17-cr-00019-RMB Document 247 Filed 10/08/20 Page 2 of 3
Case 1:17-cr-00019-RMB Document 246 Filed 08/24/20 Page 2 of 3

contrary to the public interest. The [ALJ] shall take all appropriate steps to preserve the
confidentiality of such documents or parts thereof, including closing portions of the hearing to
the public.”), Usher and Ramchandani would certainly be willing to close portions of their OCC
proceedings if appropriate (for example, Usher and Ramchandani have already agreed to similar
conditions with respect to certain information obtained from the Federal Reserve Board in the
OCC proceedings). Ifthe government truly believes there are particular witness statements or
other materials that merit special privacy measures, we invite them to provide us with a list, and
we will work with them to address any legitimate concern.

Third, the government contends the protective order “unmistakably” precludes use of the
materials in any other proceeding and required earlier destruction. See Goy’t Letter at 3. The
government’s professed certainty about the protective order is belied by the record. On July 15,
defense counsel emailed the government and requested a phone call to discuss the protective
order. On a phone call the next day, defense counsel explained its good faith belief that
paragraph 6 of the protective order appeared to permit use of the criminal discovery materials in
U.S. agency proceedings like the OCC’s, but that we wanted to ask the Court to resolve any
ambiguity about the limitation to “applications or motions.” In response, government counsel
(1} expressed no surprise that defendants had preserved archived copies of the criminal
discovery; (2) said she thought the protective order already permitted defendants to use the
materials freely in the OCC proceedings; (3) therefore questioned whether we needed to
approach the Court; and (4) said she would consider the issue further. Two weeks later, the
government changed course and opposed our request, thus prompting this application.

The government now contends that paragraph 6—added at the defendants’ request-—is
inapposite because it (1) was intended merely to enable the defendants to discuss specific
materials shared by authorities such as the U.K.; and (2) requires an ex parte motion, which was
not made here. Neither assertion is correct. First, paragraph 6 states: “Any Defense Counsel can
use Disclosed Documents as part of any motion or application to a court or government agency
in the United States or the United Kingdom.” It does not prescribe a specific time period during
which such use is permitted, nor is it limited to discovery materials shared by foreign
governments as the government now contends. Second, by its plain terms, the ex parte motion
requirement in paragraph 6 applies only where an application is made to an agency or court other
than in the U.S. or U.K., not where the materials are sought for use in a court or government
agency in the U.S., as is the case here.

The government’s letter obscures defense counsel’s good faith efforts to seek clarity
about the scope of the protective order. It fails to acknowledge the extensive efforts defense
counsel undertook following the trial to segregate and archive the discovery materials, and the
fact that not a single document has been used by the defendants in any other proceeding. Nor
does it acknowledge the potential spoliation risks that defendants could have faced in light of the
OCC proceedings. With the OCC finally recommencing proceedings earlier this year, amending
its charges earlier this month, identifying the episodes on which they rely, and propounding
discovery requests on defendants that encompass Disclosed Documents, our application to
modify the protective order to ensure fair proceedings is ripe for consideration.

 
Case 1:17-cr-00019-RMB Document 247 Filed 10/08/20 Page 3 of 3
Case 1:17-cr-00019-RMB Document 246 Filed 08/24/20 Page 3 of 3

Respectfully submitted,

/s/ Heather Nyong'o

Heather Nyong’o

Anjan Sahni Michael Kendall

Thomas Mueller Mark Gidley

Counsel for Rohan Ramchandani Counsel for Richard Usher
WilmerHale LLP White & Case LLP

7 World Trade Center 75 State Street

New York, NY 10007 Boston, MA 02109

ce: Carrie Syme, Esq., (Department of Justice, Antitrust Division)

 

Conkane sdydutled for
Novimber 4, 2020 at
F:00am=

 

 

 

SO ORDERED:
Date. 19/ G/avao “‘Keckwal NN. Beene
Richard M. Berman, U.S.DJ.

 

 

 
